UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1891


PHILLIP ANDREW BRIDGES,

                Plaintiff - Appellant,

          v.

SIMPSONVILLE POLICE DEPARTMENT    AGENCY; JIMMY DALE LOGAN;
BLAINE HUDSON; AARON EDWARDS,     Individually and in their
Official Capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:12-cv-01198-GRA)


Submitted:   December 13, 2012            Decided:   January 2, 2013


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Andrew Bridges, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

            Phillip      Andrew   Bridges      appeals    the   district    court’s

order    denying   his    motion    for   an    extension       of   time   to   file

objections to the magistrate judge’s report and recommendation;

the court’s order adopting the recommendation of the magistrate

judge, dismissing without prejudice Bridges’ 42 U.S.C. § 1983

(2006) complaint, and denying the motion to appoint counsel; and

the court’s order denying reconsideration. 1               We affirm.

            With regard to the order denying an extension of time

to object to the magistrate judge’s report and recommendation,

we have reviewed the record and find no abuse of discretion.

See Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc.,

334 F.3d 390, 396 (4th Cir. 2003) (stating standard of review).

Accordingly, we affirm the court’s order.

            Turning to the order adopting the magistrate judge’s

report   and   denying     the    appointment     of     counsel,    the    district

court referred this case to a magistrate judge pursuant to 28


     1
       Although the district court should have construed the
motion as one filed pursuant to Fed. R. Civ. P. 60, we conclude
that the district court did not abuse its discretion in denying
relief and affirm the court’s order.    See Heyman v. M.L. Mktg.
Co., 116 F.3d 91, 94 (4th Cir. 1997) (stating standard of
review); CNF Constructors, Inc. v. Donohoe Constr. Co., 57 F.3d
395, 401 (4th Cir. 1995) (finding that where, as here, motion
sought reconsideration of legal issue already addressed in
earlier ruling, motion was not authorized by Rule 60(b) and
rejection of motion was not abuse of discretion).



                                          2
U.S.C.A.       §     636(b)(1)(B)       (West       2006     &     Supp.       2012).           The

magistrate judge recommended that Bridges’ § 1983 complaint be

dismissed without prejudice and advised Bridges that failure to

timely file specific written objections to this recommendation

would waive appellate review of a district court order based

upon the recommendation.

               The     timely       filing     of     specific          objections         to     a

magistrate          judge’s      recommendation       is     necessary          to    preserve

appellate review of the substance of that recommendation when

the        parties     have      been    warned        of        the     consequences            of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);    see    also    Thomas     v.    Arn,        474    U.S.    140     (1985).

Bridges       has     waived       appellate        review       by     failing       to    file

objections after receiving fair notice.

               Accordingly, we affirm the district court’s judgment. 2

We    deny    Bridges’      request     for    the    appointment          of   counsel         and

dispense       with       oral     argument     because          the    facts     and      legal

contentions         are    adequately    presented          in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED

       2
       To the extent Bridges raises new claims for the first time
on appeal, we decline to address them.       See Muth v. United
States, 1 F.3d 246, 250 (4th Cir. 1993).



                                              3